DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 was filed with request for continued Examiation under 37 CFR 1.114. is being entered and references considered by the examiner. 

Reasons for Allowance

Claims 16-23 and 25-35 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 16-23 and 25-35 are allowed because the prior art of record Heyman, Schmider, Terink, (also cited in current IDS of 9/28) and Cocoa NPF as applied to claim 16 further in view of Isaacs does not teach or suggest, singularly or in combination, at least the limitations of the base claim 16 that is directed to method of making pregelatized cocoa wherein the  20-35% by weight dry substances are made into a slurry comprising cocoa powder and water where the cocoa starch is gelatinized and final cocoa product contains “an ash content of less than 12% by weight on dry matter and less than 14% by weight of fat-free dry matter”. The prior art in general although teaches the heating temperatures in the claimed range but do not teach the combination of cooking temperatures with drying together that results in pre-gelatinization. Primary reference to Heyman teaches cocoa slurry with less cocoa than instantly claimed and high heating temperatures such that the starch granules are disintegrated and that the heating is carried out for the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791